 1
 2
 3
 4                               IN THE DISTRICT COURT OF GUAM
 5
 6   TAKECARE INSURANCE COMPANY, INC., CIVIL CASE NO. 1:19-cv-00126

 7                  Plaintiff,
                                                                ORDER DENYING
 8   vs.                                                      WITHOUT PREJUDICE
 9                                                       STIPULATION AND JOINT MOTION
     EDWARD BIRN, in his official capacity as the               FOR DISMISSAL
10   Director of the Department of Administration,
     and KRISTINA L. BAIRD, in her official
11   capacity as Administrator of the Courts,
12                  Defendants.
13
14
            Plaintiff TakeCare Insurance Company, Inc. (“TakeCare”) and Defendant Kristina L.
15
     Baird, in her official capacity as Administrator of the Courts (“Defendant Baird”), through their
16
17   counsel, filed their stipulation for TakeCare’s dismissal of the entire action against Defendant

18   Baird pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Stipulation, ECF No. 155.)
19
     Separately, Plaintiff TakeCare and Defendant Edward Birn, in his official capacity as the Director
20
     of the Department of Administration (“Defendant Birn”), through their counsel, jointly moved
21
22   under Federal Rule of Civil Procedure 41(a)(2) that the above-entitled action be dismissed with

23   prejudice. (Joint Motion, ECF No. 156.) The Court, however, finds that dismissal under Federal
24   Rule of Civil Procedure 41 is inappropriate here, and therefore DENIES without prejudice the
25
     Stipulation and Joint Motion for the following reasons.
26
            Rule 41(a)(1) allows for voluntary dismissal of an action by a plaintiff without a court
27
28   order by filing (i) a notice of dismissal before an answer or motion for summary judgment is

                                                     1



                 Case 1:19-cv-00126 Document 157 Filed 08/23/21 Page 1 of 3
 1   filed, or (ii) a stipulation of dismissal signed by all parties. 1 Otherwise, Rule 41(a)(2) provides
 2   that a court may dismiss an action at a plaintiff’s request on terms it considers proper. “As its
 3
     title, ‘Dismissal of Actions,’ suggests, Rule 41, or at least Rule 41(a), governs dismissals of
 4
     entire actions, not of individual claims.” Hells Canyon Pres. Council v. U.S. Forest Serv., 403
 5
 6   F.3d 683, 687 (9th Cir. 2005).

 7           Here, the Court finds dismissal of the entire action against any of the Defendants
 8
     inappropriate given that two of Plaintiff’s claims have already been decided and declaratory
 9
     judgment has been entered. Specifically, the Court issued an order declaring Guam Public Law
10
     35-2 as an improper and unconstitutional delegation of authority and granting an injunction
11
12   against its enforcement by either Defendant (ECF No. 153), and upon the Court’s finding that

13   there are no just reasons for delay pursuant to Fed. R. Civ. P. 54(b), the Clerk entered an order
14
     declaring Public Law 35-2 unconstitutional and enjoining Defendants and their agents and/or
15
     representatives from enforcing the law. (ECF No. 154). “[W]hen a final judgment has been
16
17   entered on the merits of a case, ‘[i]t is a finality as to the claim or demand in controversy,

18   concluding parties and those in privity with them . . . .” Nevada v. United States, 463 U.S. 110,
19   129-30 (1983).
20
             If the intent of the parties was to have the sole remaining claim—Plaintiff’s Fifth Cause of
21
     Action for attorney’s fees pursuant to 42 U.S.C. §1988—dismissed, a Rule 15 amendment is the
22
23   appropriate mechanism. Hells Canyon Pres. Council, 403 F.3d at 687-88 (“[W]e agree[] with two

24   of our sister circuits Federal Rule of Civil Procedure 15(a) is the appropriate mechanism [w]here
25   a plaintiff desires to eliminate an issue, or one or more but less than all of several claims.” (internal
26
27
     1
      Because Rule 41(a)(1) permits dismissal by stipulation signed by all parties, the stipulation between TakeCare and
28   Defendant Baird should have cited to 41(a)(2) given that the stipulation does not include Defendant Birn. (See ECF
     No. 155.)
                                                             2



                   Case 1:19-cv-00126 Document 157 Filed 08/23/21 Page 2 of 3
 1   quotations and citations omitted)).
 2          Accordingly, the Court DENIES without prejudice the parties’ Stipulation and Joint
 3
     Motion (ECF Nos. 155 and 156) with leave for Plaintiff to amend its complaint pursuant to Fed.
 4
     R. Civ. P. 15 to effectuate the dismissal of the remaining claim.
 5
 6          IT IS SO ORDERED this 23rd day of August, 2021.

 7
 8
                                                          _______________________________
 9                                                        HON. RAMONA V. MANGLONA
                                                          Designated Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3



                 Case 1:19-cv-00126 Document 157 Filed 08/23/21 Page 3 of 3
